                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 LISA MORRIS, on behalf of herself and all
 others similarly situated,

                        Plaintiff,

 v.                                                 CASE NO. 3:18-cv-157-RJC-DSC

 BANK OF AMERICA, N.A.,

                        Defendant.


                                              ORDER

       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Carolee A. Hoover]” (document #30) filed October 18, 2018. For the reasons stated

therein, the Motion is granted.

       SO ORDERED.

                              Signed: October 19, 2018
